UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7443


ELI BOSTICK,

                Plaintiff - Appellant,

          v.

M.J. LAMB, Superintendent; DR. RICHARD BROADWELL,

                Defendants – Appellees,

          and

C/O R. BRANAM; C/O G. DAVIS,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03148-BO)


Submitted:   December 21, 2012              Decided:   January 7, 2013


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eli Bostick, Appellant Pro Se.  Elizabeth Pharr McCullough,
YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eli     Bostick      appeals       the     district       court’s     order

dismissing       without    prejudice       his      42    U.S.C.     § 1983     (2006)

complaint for failure to exhaust administrative remedies ∗ and the

court’s order denying his Fed. R. Cir. P. 59(e) motion.                         We have

reviewed the record and find no reversible error.                       Accordingly,

we      affirm    for      the    reasons         stated        by    the      district

court.     Bostick v. Lamb, No. 5:10-ct-03148-BO (E.D.N.C. July 27,

2012).     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in   the   materials

before    this    court    and   argument      would      not   aid   the   decisional

process.



                                                                               AFFIRMED




     ∗
       Although dismissals without prejudice generally are not
appealable, we conclude that the court’s order is a final order.
See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993).



                                           2